86 F.3d 1156
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Walter Forbes HOEHN, Sr., Defendant-Appellant.
No. 95-6132.
United States Court of Appeals, Sixth Circuit.
May 24, 1996.

1
Before:  RYAN and NORRIS, Circuit Judges;  JOINER, District Judge.*

ORDER

2
Walter Forbes Hoehn Sr. appeals his judgment of conviction and sentence entered after he pleaded guilty to assisting in the escape of a federal prisoner in violation of 18 U.S.C. § 752(a).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
The district court sentenced Hoehn to 21 months in prison, followed by three years of supervised release.   In his timely appeal, Hoehn's appointed counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).   Although believing the appeal to be without merit, counsel submits that the district court may have erred by imposing a prison sentence that is excessive in light of Hoehn's objections to the presentence investigation report (PSI).   Hoehn does not oppose his attorney's motion to withdraw, but does state in response to the motion, that the district court should have run his prison sentence concurrently with a paroled sentence from a prior conviction.   Hoehn also moves for the appointment of new counsel.


4
Upon review, we conclude that the district court properly addressed each of Hoehn's objections to the PSI and did not impose an excessive sentence.


5
We have further examined the record in this case, including the transcripts of the guilty plea hearing and sentencing hearing, and conclude that no reversible error is apparent from the record.


6
Accordingly, we grant counsel's motion to withdraw, deny Hoehn's motion for the appointment of counsel, and affirm the district court's judgment pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation